NO. 12-13-00246-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

                                                              §   APPEAL FROM THE 114TH
IN RE:
                                                           §      JUDICIAL DISTRICT COURT
PERCY FROMAN
                                                          §       SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a motion to dismiss this appeal. Because Appellant has met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the
appeal is dismissed.
Opinion delivered September 4, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                        SEPTEMBER 4, 2013


                                       NO. 12-13-00246-CV

                                     IN RE: PERCY FROMAN

                           Appeal from the 114th Judicial District Court
                          of Smith County, Texas. (Tr.Ct.No. 12-2981-B)

              THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the
appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the appeal be dismissed, and that this decision be certified to the
court below for observance.
              By per curiam opinion.
              Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.